Citation Nr: 0706230	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  04-06 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a skin rash 
associated with herbicide exposure.

3.  Entitlement to service connection for dizzy spells 
associated with herbicide exposure.

4.  Entitlement to service connection for stomach problems 
associated with herbicide exposure.

5.  Entitlement to an increased evaluation for lower back 
strain with degenerative joint disease, currently evaluated 
as 40 percent disabling.

6.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.



REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from April 1954 to April 
1974.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in April 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his February 2004 substantive appeal, the veteran 
indicated that he wished to testify at a hearing before the 
Board, and would appear in Washington, D.C.  Accordingly, a 
hearing was scheduled for April 2007.  The veteran was sent 
notice of the scheduled hearing by letter in January 2007.  
The letter indicated that requests to postpone and reschedule 
the hearing would be entertained without need for a showing 
of good cause for 60 days after the issuance of the letter.  

In February 2007, the veteran responded that he had 
erroneously requested a hearing in Washington, D.C.  He 
explained that he lived in the state of Washington and 
requested that a Travel Board hearing be scheduled in 
Seattle, Washington, in July 2007 instead.  There is no 
indication that he has since withdrawn his request for a 
hearing.

Accordingly, the case is REMANDED for the following action:

Return this case to the RO in Seattle, 
Washington for scheduling of a hearing 
before a Veterans Law Judge appearing on 
Travel Board, in accordance with the 
veteran's request.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Michael Lane
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


